No. 99-40689
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-40689
                         Conference Calendar


FLOYD MURRAY,

                                           Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION; DONALD HOLLAND, Michael Unit Individually and in
official capacity; BOBBY BRITT, Michael Unit Individually and in
official capacity; JAMES MAGEE, Correctional Officer III,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:97-CV-606
                       --------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Floyd Murray, Texas state prisoner # 520390, appeals from

the district court’s dismissal of his civil rights complaint for

failure to state a claim under 28 U.S.C. § 1915A(b)(1).    Murray

argues that the district court erred in dismissing his claims of

deliberate indifference for failure to state a claim.    We have

reviewed the record and find no reversible error.    Accordingly,

the dismissal of Murray’s claims against the individual

defendants is AFFIRMED for essentially the reason given by the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40689
                                -2-

district court.   See Murray v. TDCJ-ID, No. 6:97-CV-606 (E.D.

Tex. May 24, 1999).

      Because Murray does not address the district court’s

dismissal of his claims against the Texas Department of Criminal

Justice-Institutional Division on grounds of sovereign immunity,

he has abandoned this issue on appeal and we decline to address

it.   See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

      AFFIRMED.